ORDER

PER CURIAM.
Shurron Williams appeals from the judgment rendered by the trial court after a jury found him guilty of second-degree murder in violation of § 565.021 RSMo 1986 and armed criminal action in violation of § 571.015 RSMo 1986. Defendant was sentenced by the court to thirty years imprisonment on the second degree murder count and three years imprisonment on the armed criminal action count, to be served consecutively.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*596The judgment of the trial court is affirmed in accordance with Rule 30.25(b).